Exhibit 10.2

SECURITIES EXCHANGE AGREEMENT


This SECURITIES EXCHANGE AGREEMENT dated as of March 11, 2015 (this “Agreement”)
is made by and between Navidea Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”), Platinum-Montaur Life Sciences, LLC, a Delaware limited
liability company Platinum-Montaur Life Sciences, LLC, a Delaware limited
liability company (the “Lead Purchaser”) and the other investors set forth on
Annex A hereto (each, including the Lead Purchaser, a “Purchaser” and
collectively the “Purchasers”).


Recitals


A. Pursuant to the terms of a Securities Purchase Agreement of even date
herewith (the “Purchase Agreement”), the Purchasers have agreed to purchase up
to an aggregate of fifty (50) shares of the Series A Convertible Preferred Stock
the (“Preferred Stock”),of the Company’s subsidiary, Macrophage Therapeutics,
Inc. (“MTI”), along with warrants to purchase common stock of MTI.
B.As additional consideration for the purchase of the Securities, the Company
and the Purchasers have agreed that the Purchasers shall have the right and
option to exchange the Preferred Stock for common stock, $.001 par value, of the
Company (“Common Stock”) on the terms contained in this Agreement.
Statement of Agreement
In consideration of the foregoing, and of their mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
Section 1.Definitions. For the purposes of this Agreement, the following terms
have the following meanings:
“Certificate of Designations” means Certificate of Designations, Voting Powers,
Preferences, Limitations, Restrictions, and Relative Rights of the Preferred
Stock.


“Public Offering” means a firm commitment underwritten public offering of common
stock of MTI pursuant to an effective registration statement under Section 5 of
the Securities Act in which the gross cash proceeds to MTI (before underwriting
discounts, commissions and fees) from such public offering are at least
$50,000,000.


“SEC Reports” shall mean all forms, reports, statements and other documents
(including, without limitation, exhibits, annexes, supplements and amendments to
such documents) filed by the Company, or sent or made available by the Company
to its security holders, under the Exchange Act or the Securities Act.


“Trading Day” means any day during which the principal exchange on which the
Common Stock is traded shall be open for trading.


“VWAP” means, on the applicable date, the volume weighted average price per
share of the Common Stock on the principal market where the Common Stock is
listed or traded as reported by Bloomberg, L.P. using the AQR function for the
twenty Trading Days preceding such date.


Capitalized terms used in this Agreement and not otherwise defined shall have
the respective meanings defined in the Purchase Agreement.


Section 2.    Exchange of Securities.
(a)    Subject to the terms and conditions herein set forth, if a Public
Offering has not closed on or before the second anniversary of the Initial
Closing, for a period of thirty (30) days thereafter (the “Exercise Period”), a
holder of Preferred Stock shall have the right and option to exchange each share
of Preferred Stock held by such holder for the number of fully paid shares of
Common Stock (the “Exchange Shares) obtained by dividing $50,000 by the greater
of (i) 80% of VWAP on the second anniversary of the Initial Closing or (ii)
$3.00. In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Company
agrees to issue and deliver the Exchange Shares to the holders in exchange for
their shares of Preferred Stock.
(b)    A holder of Preferred Stock may exercise the exchange right provided
under Section 1(a) as to all shares (and not less than all shares) of Preferred
Stock held by such holder by delivering written notice to the Company that the
holder wishes to exercise the exchange right on or before the last day of the
Exercise Period, accompanied by the certificate or certificates for such shares
of Preferred Stock (or, if such registered holder alleges that such certificate
has been lost, stolen or destroyed, a lost certificate affidavit and agreement
reasonably acceptable to the Company to indemnify the Company against any claim
that may be made against the Company on account of the alleged loss, theft or
destruction of such certificate), at the office of the transfer agent for the
Preferred Stock (or at the principal office of the Company if the Company serves
as its own transfer agent). Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued. If required by the
Company, certificates surrendered for exchange shall be endorsed or accompanied
by a written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by the registered holder or his, her or its attorney duly
authorized in writing. The close of business on the date of receipt by the
transfer agent (or by the Company if the Company serves as its own transfer
agent) of such certificates (or lost certificate affidavit and agreement) and
notice shall be the effective time of the exchange, and the shares of Common
Stock issuable upon exchange of the shares of Preferred Stock represented by
such certificate shall be deemed to be outstanding of record as of such date the
“Exchange Date”).
(c)    In the event of the exercise by a holder of Preferred Stock of the
exchange right provided in this Section 2 in accordance with and subject to the
terms and conditions hereof, (i) if the Common Stock is registered under Section
12 of the Exchange Act, the Exchange Shares shall be issued and delivered to the
Depository Trust Company (“DTC”) account designated by the holder via the
Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable time,
not exceeding three (3) Trading Days after the Exchange Date, or (ii) if the
Common Stock is not so registered, certificates for the Exchange Shares shall be
dated the date of such exercise and delivered to the holder hereof within a
reasonable time, not exceeding three (3) Trading Days after the Exchange Date,
and the holder shall be deemed for all purposes to be the holder of the shares
of Exchange Stock so purchased as of the date of such exercise.
Section 3.    Redemption Right. In the event that any holder of Preferred Stock
does not timely exercise the exchange right provided in Section 2, the
Purchasers acknowledge that MTI shall have the right and option to redeem all
shares of Preferred Stock held by such holders as provided in Section 10 of the
Certificate of Designations.
Section 4.    Representations and Warranties of the Company.
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
(b)    The execution, delivery and performance by the Company of this Agreement,
the issuance of the Exchange Shares, and the consummation of the transactions
contemplated hereby and thereby (a) has been duly authorized by all necessary
corporate action; (b) do not and will not contravene the terms of the
Certificate of Incorporation or By-Laws of the Company or any amendment thereof
or any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected; (c) do
not and will not (i) conflict with, contravene, result in any material violation
or breach of or material default under (with or without the giving of notice or
the lapse of time or both), (ii) create in any other Person a right or claim of
termination or amendment, or (iii) require any material modification or
acceleration or cancellation of, any Contractual Obligation of the Company or
any of its Subsidiaries; and (d) do not and will not result in the creation of
any Lien (or obligation to create a Lien) against any material property or asset
of the Company or any of its, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect.
(c)    This Agreement has been duly executed and delivered by the Company, and
this Agreement constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
(d)    Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
Governmental Authority in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Exchange Shares in
accordance with the terms hereof (other than any filings, consents and approvals
which may be required to be made by the Company under applicable state and
federal securities laws, or rules).
(e)    The Exchange Shares to be issued pursuant to Section 2 will, at the time
of issuance, be validly issued, fully paid and non-assessable, free and clear of
all liens, encumbrances and rights of first refusal or preemptive rights of any
kind imposed by or through the Company, and the holders thereof shall be
entitled to all rights accorded to a holder of Common Stock.
(f)    The Company has authorized and reserved, and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock sufficient to effect the exchange of the
Preferred Stock as provided in Section 2 hereof.
Section 5.    Representations and Warranties of Purchasers.
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company, as of the date hereof and as of each Closing Date, as follows:
 
(a)    If an entity, such Purchaser is a duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.
(b)    Such Purchaser has the requisite power and authority to enter into and
perform its obligations under this. In the case of a Purchaser that is an
entity, the execution, delivery and performance of this Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby (a)
have been duly authorized by all necessary corporate or limited liability
company action, and (b) does not contravene the terms of the organizational or
governing documents of such Purchaser. No further consent or authorization of
such Purchaser, any board of directors or other governing body, or of its
shareholders or members, is required for the execution, delivery or performance
of this Agreement by such Purchaser. When executed and delivered by such
Purchaser, this Agreement shall constitute the valid and binding obligation of
such Purchaser enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
(c)    Purchaser is, and on such date on which it exercises the exchange right
provided in Section 2, will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Common Stock. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.
(d)    Purchaser owns and holds, and on such date on which it exercises the
exchange right provided in Section 2 it will own and hold, beneficially and of
record, the entire right, title, and interest in and to the Preferred Stock,
free and clear of any claim, restriction or Lien other than restrictions on
transfer under the Securities Act and applicable state securities laws.
(e)    Purchaser acknowledges that it has carefully reviewed the SEC Reports,
and other publicly available information furnished by the Company, and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of this Agreement and the Common Stock and the merits and
risks of investing in the Common Stock; (ii) access to information about the
Company and Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the information that
has been furnished by the Company.
(f)    Purchaser understands that the Exchange Stock has not been registered
under the Securities Act and must be held indefinitely unless registered under
the Securities Act or an exemption from registration is available. Purchaser
acknowledges that he or it is familiar with Rule 144, and that Purchaser has
been advised that Rule 144 permits resales of unregistered securities only under
certain circumstances, including that the securities be held for a minimum
holding period, and that while “tacking” of the holding period of the Preferred
Stock to the holding period of the Exchange Shares may be available, there is no
assurance that such tacking will be available when Purchaser exercises the
exchange right. Purchaser understands that to the extent that Rule 144 is not
available, Purchaser will be unable to sell any Exchange Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
(g)    Purchaser understands that the Exchange Shares will be issued in reliance
on a transactional exemption from the registration requirements of federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Purchaser set forth herein in order to determine the applicability of such
exemptions.
(h)    Purchaser has not employed any broker or finder or incurred any liability
for any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
transactions contemplated by this Agreement.
Section 6.    Conditions Precedent to the Company’s Obligations. The obligation
hereunder of the Company to issue and deliver the Exchange Shares to a Purchaser
in exchange for Preferred Stock is subject to the satisfaction or waiver, at or
before the Exchange Date, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
(a)    The Purchaser shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Exchange Date.
(b)     The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Exchange
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
Section 7.    Conditions Precedent to the Purchaser’s Obligations. The
obligation hereunder of a Purchaser to accept the Exchange Shares in exchange
for the Preferred Stock is subject to the satisfaction or waiver, at or before
the Exchange Date, of each of the conditions set forth below. These conditions
are for the Investor’s sole benefit and may be waived by the Purchaser at any
time in his or its sole discretion.
(a)    The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Exchange Date.
(b)    Each of the representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Exchange Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
Section 8.    Miscellaneous Provisions.
(a)    Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
(b)    Specific Performance; Consent to Jurisdiction; Venue.
(i)    The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
(ii)    Each party to this Agreement hereby irrevocably agrees that the any
legal action or proceeding arising out of or relating to this Agreement and any
agreements or transactions contemplated hereby or thereby may be brought only in
the Delaware Chancery Court or the United States District Court for the District
of Delaware and hereby expressly submits to the personal jurisdiction and venue
of such courts for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, at the address
in effect for notices to it under this Agreement, such service to become
effective ten (10) days after such mailing. Nothing in this Section 8(b)(ii)
shall affect or limit any right to serve process in any other manner permitted
by law. The Company and the Purchasers hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to the Securities,
this Agreement or the other Transaction Documents, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury.
(c)    Entire Agreement; Amendment. This Agreement and the Purchase Agreement
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or
therein, neither the Company nor the Purchasers make any representation,
warranty, covenant or undertaking with respect to such matters, and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein. No provision of this Agreement may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least a majority of the shares of Preferred Stock then
outstanding. Any amendment or waiver effected in accordance with this Section
8(c) shall be binding upon the Purchasers (and their permitted assigns) and the
Company.
(d)    Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
If to the Company:
 
Navidea Biopharmaceuticals, Inc..
425 Metro Place North, Suite 300
Dublin, Ohio 43017-1367
Facsimile No.: (614) 793-7520
Attention: Ricardo J. Gonzalez
 
 
 
with copies (which copies
shall not constitute notice
to the Company) to:
 
Dickinson Wright PLLC
150 E. Gay Street
Suite 2400
Columbus OH 43215
Attention: William J. Kelly
 
 
 
If to the Purchasers:
 
c/o Platinum-Montaur Life Sciences, LLC
250 West 55th Street
14th Floor, New York
New York 10019
Attention: David Steinberg
 
 
 
with copies (which copies
shall not constitute notice
to the Purchasers) to:
 
Burak Anderson & Melloni, PLC
30 Main Street, PO Box 787
Burlington, Vermont 05402-0787
Facsimile No.: (802) 862-8176
Attention: Shane W. McCormack
 
 
 



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.


(e)    Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
(f)     Headings. The article, section and subsection headings in this Agreement
are for convenience only and shall not constitute a part of this Agreement for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.
(g)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties hereto.
Subject to applicable securities laws and any restrictions contained herein, a
Purchaser may assign any of its rights under this Agreement to any Person, and
any holder of shares of Preferred Stock may assign, in whole or in part, such
shares of Preferred Stock to any Person. The Company may not assign any of its
rights, or delegate any of its obligations, under this Agreement without the
prior written consent of the Purchasers, and any such purported assignment by
the Company without the written consent of the Purchasers shall be void and of
no effect.
(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.
(j)    Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 4 and 5 shall survive the execution and
delivery hereof and the Closing until the third anniversary of the Closing Date.
The agreements and covenants set forth herein shall survive the execution and
delivery hereof and Closing hereunder.
(k)    Counterparts. Electronic transmissions or retransmissions of images of
any executed original document shall be deemed to be the same as the delivery of
an executed original. At the request of any party hereto, the other parties
hereto shall confirm such electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement, it being understood that all parties need not sign the same
counterpart.
(l)    Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to
the Registration Statement, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Purchasers consent to being identified in any
filings the Company makes with the Commission to the extent required by law or
the rules and regulations of the Commission.


[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.


 
NAVIDEA BIOPHARMACEUTICALS, INC.




By: /s/ Brent L. Larson                  
   Name: Brent L. Larson
   Title: Executive Vice-President and CFO


 
 
 
PURCHASERS:
 


PLATINUM-MONTAUR LIFE SCIENCES, LLC




By: /s/ D. Steinberg            
   Name: David Steinberg
   Title: Authorized Signatory







/s/ Michael Goldberg                    
Michael Goldberg








COLUMBUS 59564-22 26253v4


